 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    TERESA PFAFFLE,
                                                    NO: 2:17-CV-0407-TOR
 8                              Plaintiff,
                                                 ORDER GRANTING QUALIFIED
 9          v.                                   PROTECTIVE ORDER
                                                 RE: JOHN F. FLOYD, M.D.
10    BNSF RAILWAY COMPANY,

11                              Defendant.

12

13         BEFORE THE COURT is the parties’ Joint Motion for a Qualified Protective

14   Order with respect to the deposition of Dr. John F. Floyd. ECF No. 49. The motion

15   was submitted for consideration without oral argument. The Court has reviewed the

16   briefing and the record and files herein and is fully informed.

17         Pursuant to 45 C.F.R. § 164.512(e) a party seeking protected health

18   information for use in litigation is required to comply with the provisions of the

19   regulation concerning notice and opportunity for objection on the part of the person

20   whose protected health information is being sought.



     ORDER GRANTING QUALIFIED PROTECTIVE ORDER ~ 1
 1         In this instance, BNSF sought the deposition of Dr. John Floyd, a treating

 2   healthcare provider for Ms. Teresa Pfaffle, the plaintiff in this action. Mr. Stephen

 3   Lamberson, acting as counsel for Dr. Floyd, provided notice to BNSF that he

 4   believed the provisions of 45 C.F.R. § 164.512(e) had not been met and the

 5   deposition of Dr. Floyd could not proceed until such requirements were satisfied by

 6   BNSF.

 7         BNSF responded to Mr. Lamberson as to the provisions of 45 C.F.R. §

 8   164.512(e) and argued it had, in fact complied with the provisions of the regulation

 9   by notice of Dr. Floyd’s deposition being served upon counsel for Ms. Pfaffle and

10   the expiration of 42 days without objection being lodged or relief being sought from

11   the Court. However, BNSF also indicated it would strike the deposition of Dr. Floyd

12   and submit a motion to obtain a qualified protective order and ensure the

13   requirements of 45 C.F.R. § 164.512(e) were satisfied so as to avoid further

14   controversy. In this regard, the Court makes no finding as to whether BNSF did, or

15   did not, comply with 45 C.F.R. §164.512(e).

16         Counsel for BNSF and for Ms. Pfaffle submitted a joint motion for issuance

17   of a qualified protective order.

18   //

19   //

20   //




     ORDER GRANTING QUALIFIED PROTECTIVE ORDER ~ 2
 1         ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1.     The parties’ Joint Motion for a Qualified Protective Order (ECF No.

 3   49) is GRANTED.

 4         2.     Dr. John F. Floyd shall appear at a deposition as mutually scheduled

 5   between the parties, Dr. Floyd and counsel for Dr. Floyd.

 6         3.     BNSF is restricted in the use of the protected health information to the

 7   pending litigation and dissemination of the protected health information only to

 8   those necessary for BNSF to present its defense.

 9         4.     BNSF shall destroy all copies of the protected health information

10   following conclusion of the above-captioned litigation and the expiration of any

11   applicable time period for appeal.

12         The District Court Executive is hereby directed to enter this Order and furnish

13   copies to all counsel.

14         DATED this July 26, 2019.

15

16
                                     THOMAS O. RICE
17                            Chief United States District Judge
18

19

20




     ORDER GRANTING QUALIFIED PROTECTIVE ORDER ~ 3
